 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOMD THOMAS GARCIA, Jr.,                        Case No.: 3:19-cv-00647-WQH-BGS
     Booking #1902300268,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) GRANTING MOTION TO
14
     RAYMOND MADDEN,                                    PROCEED IN FORMA PAUPERIS
15   Superintendent / CSP Warden,                       [ECF No. 2]
16                                   Defendant.         2) DISMISSING COMPLAINT FOR
17                                                      FAILING TO STATE A CLAIM
                                                        PURSUANT TO
18
                                                        28 U.S.C. § 1915(e)(2) AND
19                                                      28 U.S.C. § 1915A(b)
20
                                                        AND
21
                                                        3) DENYING MISCELLANEOUS
22
                                                        MOTION AS MOOT
23                                                      [ECF No. 4]
24
25         Raymond Thomas Garcia, Jr., currently incarcerated at the San Bernardino County
26   Sheriff Department’s Central Detention Center, and proceeding pro se, filed a civil rights
27   Complaint pursuant to 42 U.S.C. § 1983 (“Compl.”), together with a Motion to Proceed In
28   Forma Pauperis (“IFP”) on April 5, 2019. See ECF Nos. 1, 2.
                                                    1
                                                                           3:19-cv-00647-WQH-BGS
 1         Garcia has since filed a miscellaneous motion entitled “Motion for the Right of
 2   Right(s) of Civil Procedure(s) / Civil Right(s) under Color of Law,” see ECF No. 4, a prison
 3   trust account statement in support of his IFP Motion, see ECF No. 5, and a “Memorandum
 4   [of] Point(s) and Authoritie(s).” See ECF No. 7.
 5         Because Garcia has complied with 28 U.S.C. § 1915(a)(1) and (2), the Court grants
 6   him leave to proceed without prepayment of the filing fees required by 28 U.S.C. § 1914(a).
 7   But because his Complaint and subsequent filings suggest Garcia seeks relief which is not
 8   available under § 1983, the Court dismisses his Complaint without prejudice pursuant to
 9   28 U.S.C. § 1915(e)(2) and § 1915A(b), denies his miscellaneous pending motion as moot,
10   and grants him leave to amend.
11   I.    Motion to Proceed IFP
12         To institute a civil action, Garcia must pay a filing fee of $400.1 See 28 U.S.C.
13   § 1914(a). The action may proceed despite his failure to prepay the entire fee only if he is
14   granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Andrews, 493 F.3d at
15   1051; Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, because he is a
16   prisoner, even if he is granted leave to proceed IFP, Garcia remains obligated to pay the
17   entire filing fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S.
18   Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
19   regardless of whether his action is dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
20   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
21         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
22   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
23   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:19-cv-00647-WQH-BGS
 1   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
 2   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
 3   in the account for the past six months, or (b) the average monthly balance in the account
 4   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
 5   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
 6   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
 7   any month in which his account exceeds $10, and forwards those payments to the Court
 8   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
 9          In support of his IFP Motion, Garcia submitted a Trust Account Summary from the
10   San Bernardino County Sheriff Department’s Jail Information Management System
11   attesting to his trust account activity since his arrest date on February 6, 2019. See ECF
12   No. 5 at 1-2; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119.
13   This summary shows Garcia had a total of $413.82 deposited to his account, and a total of
14   $413.67 withdrawn, leaving him with only a $.15 balance at the time of filing. See ECF
15   No. 7 at 1.
16          Therefore, the Court GRANTS Garcia’s Motion to Proceed IFP (ECF No. 2) and
17   assesses no initial partial filing fee. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no
18   event shall a prisoner be prohibited from bringing a civil action or appealing a civil action
19   or criminal judgment for the reason that the prisoner has no assets and no means by which
20   to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
21   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
22   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
23   to him when payment is ordered.”). The remaining balance of the $350 total fee owed in
24   this case must be collected by the agency having custody of Garcia and forwarded to the
25   Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
26   III.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
27          A.     Standard of Review
28          Because Garcia is a prisoner and is proceeding IFP, his complaint requires a pre-
                                                   3
                                                                              3:19-cv-00647-WQH-BGS
 1   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
 2   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
 3   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
 4   immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing
 5   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
 6   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
 7   targets of frivolous or malicious suits need not bear the expense of responding.’”
 8   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
 9         “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
11   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
12   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
13   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
14   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
15   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
17   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
18         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
19   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
20   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
21   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
22   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
23   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
24   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
25         B.     Plaintiff’s Allegations
26         Garcia’s Complaint is practically illegible, rambling, disjointed, and comprised of
27   case citations, dates, and references to prior prison commitments and habeas petitions. His
28   Complaint, as well as the Memorandum of Points & Authorities he has submitted in support
                                                    4
                                                                               3:19-cv-00647-WQH-BGS
 1   (ECF No. 7), are both peppered with legal jargon, but they contain very few
 2   comprehensible facts. As best the Court can decipher, however, Garcia seeks monetary
 3   damages for every day he has been “wrongfully held” based on his “arbitrary confinement”
 4   and intermittent terms of “false imprisonment” dating back to 2008. See Compl., ECF No.
 5   1 at 1, 4-5, 11-13. He names Raymond Madden, the Warden of Centinela State Prison “et
 6   al.,” as the sole Defendant, id. at 1, but he is currently incarcerated at the San Bernardino
 7   County Sheriff Department’s Central Detention Center, and his Complaint seeks to hold
 8   the Director of the Bureau of Prison Terms, Kern Valley State Prison, the CDCR, and
 9   “Sacramento” all liable for miscalculating his custody credits, lengthening his prior prison
10   term, and delaying his release on parole in 2008. Id. at 5, 8, 11-13.
11         C.     42 U.S.C. § 1983
12         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
13   elements: (1) that a right secured by the Constitution or laws of the United States was
14   violated, and (2) that the alleged violation was committed by a person acting under the
15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
16   1035-36 (9th Cir. 2015).
17         D.     Criminal Proceedings – Heck’s “Favorable Termination” Requirement
18         There are two methods for state prisoners to raise complaints related to their
19   imprisonment in federal court. See Muhammad v. Close, 540 U.S. 749, 750 (2004)
20   (“Federal law opens two main avenues to relief on complaints related to imprisonment....”)
21   (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). In general, claims of constitutional
22   violations related to the “circumstances” of a prisoner’s confinement must be brought in a
23   civil rights action under Section 1983, see id., while constitutional challenges to the validity
24   or duration of a prisoner’s confinement which seek either “immediate release from prison”
25   or the “shortening of [a state prison] term” must be raised in a petition for federal habeas
26   corpus under 28 U.S.C. § 2254, or through appropriate state relief. Wilkinson v. Dotson,
27   544 U.S. 74, 78-79 (2005) (citations and internal quotation marks omitted); Nettles v.
28   Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc) (“The Court has long held that habeas
                                                    5
                                                                                3:19-cv-00647-WQH-BGS
 1   is the exclusive vehicle for claims brought by state prisoners that fall within the core of
 2   habeas, and such claims may not be brought in a § 1983 action.”) (citing Dotson, 544 U.S.
 3   at 81-82).
 4         Thus, to the extent Garcia seeks damages based on claims that he has been
 5   unlawfully convicted, sentenced, and/or incarcerated, he may not pursue those claims in a
 6   civil rights action pursuant to 42 U.S.C. § 1983, without first showing his conviction (or
 7   convictions) has already been invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87
 8   (1994).
 9         In Heck, the Supreme Court held:
10                in order to recover damages for allegedly unconstitutional
                  conviction or imprisonment, or for other harm caused by actions
11
                  whose unlawfulness would render a conviction or sentence
12                invalid, a § 1983 plaintiff must prove that the conviction or
                  sentence has been reversed on direct appeal, expunged by
13
                  executive order, declared invalid by a state tribunal authorized to
14                make such determination, or called into question by a federal
                  court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
15
                  claim for damages bearing that relationship to a conviction or
16                sentence that has not been so invalidated is not cognizable under
                  § 1983.
17
18   Id. at 486-87; Washington v. Los Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1054-55
19   (9th Cir. 2016).
20         “Suits challenging the validity of the prisoner’s continued incarceration lie within
21   ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state prisoner
22   who is making a constitutional challenge to the conditions of his prison life, but not to the
23   fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003)
24   (emphasis added), quoting Preiser, 411 U.S. at 498-99 (holding that a writ of habeas corpus
25   is “explicitly and historically designed” to provide a state prisoner with the “exclusive”
26   means to “attack the validity of his confinement” in federal court).
27         Because it appears that Garcia seeks damages based on allegations that he has and
28   continues to suffer an “arbitrary confinement” and “aggravated wrongful detention,” see
                                                   6
                                                                              3:19-cv-00647-WQH-BGS
 1   Compl., ECF No. 1 at 1, 13, he may not proceed pursuant to § 1983, unless and until his
 2   conviction, sentence and/or parole revocation proceedings have already been invalidated.
 3   Heck, 512 U.S. at 486-87; Ramirez, 334 F.3d at 855-56 (“Absent such a showing, ‘[e]ven
 4   a prisoner who has fully exhausted available state remedies has no cause of action under
 5   § 1983.’”), quoting Heck, 512 U.S. at 489. This is because an award of damages in his
 6   favor would necessarily imply the invalidity of his convictions and consequently affect the
 7   duration of his confinement. See Heck, 512 U.S. at 487; see also Pattillo v. Lombardo, No.
 8   2:17-CV-01849-JAD-VCF, 2017 WL 3622778, at *4 (D. Nev. Aug. 23, 2017) (“When a
 9   prisoner challenges the legality or duration of his custody, raises a constitutional challenge
10   which could entitle him to an earlier release … or seeks damages for purported deficiencies
11   in his state court criminal case, which effected a conviction or lengthier sentence, his sole
12   federal remedy is the writ of habeas corpus.”).
13         Because Garcia does not claim to have already invalidated either his previous
14   conviction or the parole revocation proceedings which may form the basis of his current
15   term of detention by way of direct appeal, executive order, or through the issuance of either
16   a state or federal court writ of habeas corpus, Heck, 512 U.S. at 487, his Complaint must
17   be dismissed sua sponte and in its entirety for failing to state a claim upon which § 1983
18   relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See Phillipi
19   v. Does, No. CIV. 11-2612 DMS RBB, 2011 WL 6400303, at *2 (S.D. Cal. Dec. 20, 2011)
20   (sua sponte dismissing civil rights action pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
21   because “habeas corpus is the exclusive federal remedy whenever the claim for damages
22   depends on a determination that … the sentence currently being served is
23   unconstitutionally long.”) (citing Edwards v. Balisok, 520 U.S. 641, 643-44 (1997); Heck,
24   512 U.S. at 486–87; Preiser, 411 U.S. at 500); Lopez, 203 F.3d at 1126-27; Wilhelm, 680
25   F.3d at 1121.
26         E.     Leave to Amend
27         In light of his pro se status, however, the Court grants Plaintiff leave to file an
28   Amended Complaint in order to address the pleading deficiencies identified in this Order,
                                                   7
                                                                              3:19-cv-00647-WQH-BGS
 1   if he can. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court
 2   should not dismiss a pro se complaint without leave to amend [pursuant to 28 U.S.C.
 3   § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the deficiencies of the complaint
 4   could not be cured by amendment.’”) (quoting Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th
 5   Cir. 2012)).2
 6   IV.   Conclusion and Orders
 7         For the reasons explained, the Court:
 8         1.        GRANTS Garcia’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 9   (ECF No. 2).
10         2.        DIRECTS the Watch Commander of San Bernardino County Sheriff
11   Department’s Central Detention Center, or his designee, to collect from Plaintiff’s inmate
12   trust account the $350 filing fee owed in this case by garnishing monthly payments in an
13   amount equal to twenty percent (20%) of the preceding month’s income and forwarding
14   those payments to the Clerk of the Court each time the amount in the account exceeds $10
15   pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
16   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
17
18
19   2
      Because Garcia’s initial pleadings in this case are virtually impossible to understand, the
     Court cautions that any Amended Complaint he files must comply Federal Rule of Civil
20   Procedure 8, which requires that each pleading include a “short and plain statement of the
21   claim,” Fed. R. Civ. P. 8(a)(2), and that “each allegation must be simple, concise, and
     direct.” Fed. R. Civ. P. 8(d)(1). A district court may dismiss a complaint for failure to
22   comply with Rule 8 where it fails to provide the defendant fair notice of the wrongs
23   allegedly committed. See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996)
     (upholding Rule 8(a) dismissal of complaint that was “argumentative, prolix, replete with
24   redundancy, and largely irrelevant”); Cafasso, United States ex rel. v. General Dynamics
25   C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8
     dismissals where pleadings were “verbose,” “confusing,” “distracting, ambiguous, and
26   unintelligible,” “highly repetitious,” and comprised of “incomprehensible rambling,” and
27   noting that “[o]ur district courts are busy enough without having to penetrate a tome
     approaching the magnitude of War and Peace to discern a plaintiff’s claims and
28   allegations.”).
                                                   8
                                                                             3:19-cv-00647-WQH-BGS
 1         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
 2   Commander, San Bernardino County Sheriff Department Central Detention Center, 630 E.
 3   Rialto Road, San Bernardino, California, 92408.
 4         4.     DISMISSES Garcia’s Complaint for failing to state a claim upon which relief
 5   may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and DENIES his
 6   Motion for the Right of Right(s) of Civil Right Procedure(s) (ECF No. 4) as moot.
 7         5.     GRANTS Garcia forty-five (45) days leave from the date of this Order in
 8   which to file an Amended Complaint which cures the deficiencies of pleading noted.
 9   Garcia’s Amended Complaint must be complete by itself without reference to his original
10   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
11   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
12   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
13   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
14   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
15   pleading may be “considered waived if not repled.”).
16         If Garcia fails to file an Amended Complaint within 45 days, the Court will enter a
17   final Order dismissing this civil action based both on his failure to state a claim upon which
18   relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), and his failure
19   to prosecute in compliance with a court order requiring amendment. See Lira v. Herrera,
20   427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the
21   opportunity to fix his complaint, a district court may convert the dismissal of the complaint
22   into dismissal of the entire action.”).
23         IT IS SO ORDERED.
24    Dated: June 5, 2019
25
26
27
28
                                                   9
                                                                              3:19-cv-00647-WQH-BGS
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     10
          3:19-cv-00647-WQH-BGS
